DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/31/2022 has been placed of record in the file.
Claims 1-31 have been amended.
The objection to the specification is withdrawn in view of the amendment.
The interpretation of claim limitations under 35 U.S.C. 112(f) is rendered moot where the relevant limitations have now been removed from the claims.
The rejection of claims 16 and 31 under 35 U.S.C. 101 is withdrawn in view of the amendment.
Claims 1-31 are pending.
The applicant’s arguments with respect to claims 1-31 have been fully considered but they are not persuasive as discussed below.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-5, 7-10, 15-21, 23-25, 27, 30, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kavi (U.S. Patent Application Publication Number 2018/0176262).  The corresponding specification of provisional application 62/375,849 has also been included with the Notice of References Cited.
Regarding claim 1, Kavi discloses a first information processing device, comprising: circuitry configured to: transmit information regarding security of the first information processing device (paragraph 28, identification data transmitted); receive designation information that indicates at least one processing operation to be executed by the first information processing device for security protection, wherein the designation information is received in response to the transmission of the information regarding the security of the first information processing device (paragraph 28, identification data transmitted, and paragraph 33, communicating device specific security policy to device); and execute the processing operation for the security protection based on the designation information in a case where the first information processing device one of transmits data to a second information processing device or receives the data from the second information processing device (paragraph 33, device complies with device specific security policy).
Regarding claim 2, Kavi discloses wherein the information regarding the security of the first information processing device includes information that indicates the at least one processing operation for the security protection that is executable by the first information processing device (paragraph 30, security requirements of device).
Regarding claim 3, Kavi discloses wherein the at least one processing operation for the security protection includes at least one of ciphering, integrity check, or authentication (paragraph 30, encryption requirements, how integrity is verified, etc.).
Regarding claim 4, Kavi discloses wherein the information regarding the security of the first information processing device includes information that indicates the at least one processing operation that is executable on the data by the first information processing device (paragraph 30, device capability).
Regarding claim 5, Kavi discloses wherein the at least one processing operation executable on the data by the first information processing device is at least one of addition of personal identification information to the data or conversion processing on the data (paragraph 32, encryption mechanisms, authenticate token exchange, etc.).
Regarding claim 7, Kavi discloses wherein the circuitry is further configured to: receive a transmission request of the information regarding the security; transmit the information regarding the security of the first information processing device in response to the transmission request; and transmit the transmission request to the second information processing device (paragraph 28, DHCP fingerprinting used to identify devices and identification data transmitted to SDN controller).
Regarding claim 8, Kavi discloses wherein, based on a failure to receive a response from the second information processing device for the transmission request, the circuitry is further configured to transmit information that indicates existence of the second information processing device that does not have a reporting capability of the information regarding the security (paragraph 30, device unable to be identified is associated with default security policy).
Regarding claim 9, Kavi discloses wherein the circuitry is further configured to: receive a connection rejection request to reject a connection to the second information processing device that does not have the reporting capability; and control so as not to exchange data with the second information processing device that does not have the reporting capability (paragraph 33, communication to device halted if device determined to not be in compliance with assigned security policy).
Regarding claim 10, Kavi discloses wherein, in a case where the second information processing device has not responded to the transmission request, and the information regarding the security of the second information processing device has been specified by an exchange of the data with the second information processing device, the circuitry is further configured to transmit the specified information regarding the security of the second information processing device (paragraph 30, device unable to be identified, and paragraph 28, DHCP packets contain varying identification data).
Regarding claim 15, Kavi discloses an information processing method of a first information processing device, the information processing method comprising: transmitting information regarding security of the first information processing device (paragraph 28, identification data transmitted); receiving designation information that indicates at least one processing operation to be executed by the first information processing device for security protection, wherein the designation information is received in response to the transmission of the information regarding the security (paragraph 28, identification data transmitted, and paragraph 33, communicating device specific security policy to device); and executing the at least one processing operation for the security protection based on the designation information in a case where the first information processing device one of transmits data to a second information processing device or receives the data from the second information processing device (paragraph 33, device complies with device specific security policy).
Regarding claim 16, Kavi discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by at least one processor of a first information processing device, cause the at least one processor to execute operations, the operations comprising: transmitting information regarding security of the first information processing device (paragraph 28, identification data transmitted); receiving designation information that indicates at least one processing operation to be executed by the first information processing device for security protection, wherein the designation information is received in response to the transmission of the information regarding the security (paragraph 28, identification data transmitted, and paragraph 33, communicating device specific security policy to device); and executing the at least one processing operation for the security protection based on the designation information in a case of where the first information processing device one of transmits data to a second information processing device or receives the data from the seconed information processing device (paragraph 33, device complies with device specific security policy).
Regarding claim 17, Kavi discloses a first information processing device, comprising: circuitry configured to: receive information regarding security of a second information processing device (paragraph 28, identification data transmitted); generate designation information based on the received information regarding the security of the second information processing device, wherein the designation information indicates at least one processing operation to be executed for security protection by the second information processing device (paragraph 33, device specific security policy); and transmit the designation information to the second information processing device (paragraph 28, identification data transmitted, and paragraph 33, communicating device specific security policy to device).
Regarding claim 18, Kavi discloses wherein the information regarding the security includes information that indicates the at least one processing operation for the security protection executable by the second information processing device (paragraph 30, security requirements of device).
Regarding claim 19, Kavi discloses wherein the at least one processing operation for the security protection includes at least one of ciphering, integrity check, or authentication (paragraph 30, encryption requirements, how integrity is verified, etc.).
Regarding claim 20, Kavi discloses wherein the information regarding the security includes information that indicates the at least one processing operation that is executable on data by the second information processing device (paragraph 30, device capability).
Regarding claim 21, Kavi discloses wherein the at least one processing operation executable on the data by the second information processing device is at least one of addition of personal identification information to the data or conversion processing on the data (paragraph 32, encryption mechanisms, authenticate token exchange, etc.).
Regarding claim 23, Kavi discloses wherein the circuitry is further configured to: receive, from the second information processing device, information that indicates existence of a third information processing device that does not have a reporting capability of the information regarding the security; and generate the designation information based on the information regarding the security and the information that indicates the existence of the third information processing device that does not have the reporting capability (paragraph 30, device unable to be identified is associated with default security policy).
Regarding claim 24, Kavi discloses wherein, in a case where the information regarding the security of the third information processing device specified by the second information processing device is received after reception of the information that indicates the existence of the third information processing device that does not have the reporting capability, the circuitry is further configured to generate the designation information of a device, different from the second information processing device, connected to the third information processing device based on the information regarding the security of the third information processing device (paragraph 30, devices sharing similar security needs grouped into same category).
Regarding claim 25, Kavi discloses wherein the circuitry is further configured to transmit, to the second information processing device, a connection rejection request to reject a connection to the third information processing device that does not have the reporting capability (paragraph 33, communication to device halted if device determined to not be in compliance with assigned security policy).
Regarding claim 27, Kavi discloses wherein the circuitry is further configured to: transmit the designation information to the second information processing device configuring a local network; and transmit information that indicates a security management state in the local network to a device that performs security management of a network including the local network (paragraph 23, IoT arbitrator facilitates data transfer, monitoring, etc.).
Regarding claim 30, Kavi discloses an information processing method of a first information processing device, the information processing method comprising: receiving information regarding security of a second information processing device (paragraph 28, identification data transmitted); generating designation information based on the information regarding the security, wherein the designation information indicates at least one processing operation to be executed for security protection by the second information processing device (paragraph 33, device specific security policy); and transmitting the designation information to the second information processing device (paragraph 33, communicating device specific security policy to device).
Regarding claim 31, Kavi discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by at least one processor of a first information processing device, cause the at least one processor to execute operations, the operation comprising: receiving information regarding security of a second information processing device (paragraph 28, identification data transmitted); generating designation information based on the information regarding the security, wherein the designation information indicates at least one processing operation to be executed for security protection by the second information processing device (paragraph 33, device specific security policy); and transmitting the designation information to the second information processing device (paragraph 33, communicating device specific security policy to device).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 6, 11, 22, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kavi in view of Whittle et al. (U.S. Patent Application Publication Number 2018/0191729), hereinafter referred to as Whittle.
Kavi disclosed techniques for device specific security policy control for IoT devices.  In an analogous art, Whittle disclosed techniques for managing IoT devices by a security fabric.  Both systems deal directly with security management for IoT devices.
Regarding claim 6, Kavi does not explicitly state wherein the information regarding the security of the first information processing device includes information that indicates a state of a segment between the first information processing device and the second information processing device regarding the security, and the segment is a communication path between the first information processing device and the second information processing device.  However, utilizing traffic monitoring between devices in such a fashion was well known in the art as evidenced by Whittle.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the information regarding the security of the first information processing device includes information that indicates a state of a segment between the first information processing device and the second information processing device regarding the security, and the segment is a communication path between the first information processing device and the second information processing device as provided by Whittle (see paragraph 27, network traffic logged).  One of ordinary skill in the art would have recognized the benefit that traffic monitoring would assist in properly managing IoT devices (see Whittle, paragraph 5).
Regarding claim 11, Kavi does not explicitly state wherein the information regarding the security of the first information processing device includes information that indicates a traffic amount of data in a segment between the first information processing device and the second information processing device, and the segment is a communication path between the first information processing device and the second information processing device.  However, utilizing traffic monitoring between devices in such a fashion was well known in the art as evidenced by Whittle.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the information regarding the security of the first information processing device includes information that indicates a traffic amount of data in a segment between the first information processing device and the second information processing device, and the segment is a communication path between the first information processing device and the second information processing device as provided by Whittle (see paragraph 27, network traffic logged).  One of ordinary skill in the art would have recognized the benefit that traffic monitoring would assist in properly managing IoT devices (see Whittle, paragraph 5).
Regarding claim 22, Kavi does not explicitly state wherein the information regarding the security includes information which indicates indicating a state of a segment between the second information processing device and a third information processing device regarding the security.  However, utilizing traffic monitoring between devices in such a fashion was well known in the art as evidenced by Whittle.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the information regarding the security includes information which indicates indicating a state of a segment between the second information processing device and a third information processing device regarding the security as provided by Whittle (see paragraph 27, network traffic logged).  One of ordinary skill in the art would have recognized the benefit that traffic monitoring would assist in properly managing IoT devices (see Whittle, paragraph 5).
Regarding claim 26, Kavi does not explicitly state wherein the information regarding the security of the second information processing device includes information regarding a traffic amount of data in a segment between the second information processing device and a third information processing device.  However, utilizing traffic monitoring between devices in such a fashion was well known in the art as evidenced by Whittle.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the information regarding the security of the second information processing device includes information regarding a traffic amount of data in a segment between the second information processing device and a third information processing device as provided by Whittle (see paragraph 27, network traffic logged).  One of ordinary skill in the art would have recognized the benefit that traffic monitoring would assist in properly managing IoT devices (see Whittle, paragraph 5).
Regarding claim 28, Kavi discloses wherein the circuitry is further configured to: determine the at least one processing operation to be executed for the security protection by the second information processing device based on the information regarding the security for a segment between the second information processing device and a third information processing device (paragraph 33, device specific security policy, and paragraph 19, devices communicate via M2M).
Kavi does not explicitly state wherein the circuitry is further configured to generate the designation information based on a determination result of the at least one processing operation to be executed for the security protection by the second information processing device and a determination result of a determination of at least one processing operation to be executed for the security protection by the third information processing device.  However, determining security policies in such a fashion was well known in the art as evidenced by Whittle.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the circuitry is further configured to generate the designation information based on a determination result of the at least one processing operation to be executed for the security protection by the second information processing device and a determination result of a determination of at least one processing operation to be executed for the security protection by the third information processing device as provided by Whittle (see paragraph 31, network security appliances subscribe to services from analyzing tier).  One of ordinary skill in the art would have recognized the benefit that utilizing security policies would assist in properly managing IoT devices (see Whittle, paragraph 5).

14.	Claims 12-14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kavi in view of Jaber et al. (U.S. Patent Application Publication Number 2010/0146582), hereinafter referred to as Jaber.
Kavi disclosed techniques for device specific security policy control for IoT devices.  In an analogous art, Jaber disclosed techniques for managing encryption policies in network systems.  Both systems deal directly with security policy management for networked devices.
Regarding claim 12, Kavi discloses wherein the circuitry is further configured to: receive a plurality of pieces of designation information, from a plurality of devices, regarding a segment between the first information processing device and the second information processing device; and execute the at least one processing operation for the security protection based on the designation information (paragraph 33, device specific security policy, and paragraph 19, devices communicate via M2M).
Kavi does not explicitly state wherein the circuitry is further configured to: select one piece of the designation information from the received plurality of pieces of designation information and execute the at least one processing operation for the security protection based on the selected one piece of the designation information.  However, determining security policies in such a fashion was well known in the art as evidenced by Jaber.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the circuitry is further configured to: select one piece of the designation information from the received plurality of pieces of designation information and execute the at least one processing operation for the security protection based on the selected one piece of the designation information as provided by Jaber (see paragraph 74, multiple security policies associated with request and one is selected).  One of ordinary skill in the art would have recognized the benefit that managing policies in such a way would assist in reducing disadvantages associated with enforcing encryption policies (see Jaber, paragraph 4).
Regarding claim 13, the combination of Kavi and Jaber discloses wherein the circuitry is further configured to transmit information that indicates a selection result of the one piece of the designation information to the plurality of devices (Jaber, paragraph 74, one security policy selected).
Regarding claim 14, the combination of Kavi and Jaber discloses wherein the circuitry is further configured to: receive selection criteria information that indicates a selection criteria for the selection of the one piece of the designation information; and select the one piece of the designation information based on the selection criteria information (Jaber, paragraph 74, security policy selected under predetermined criteria).
Regarding claim 29, Kavi does not explicitly state wherein the circuitry is further configured to: transmit, to the second information processing device, selection criteria information that indicates a selection criteria for a selection of a single piece of the designation information; and receive, from the second information processing device, information that indicates the single piece of the designation information selected from a plurality of pieces of designation information received from a plurality of devices including the first information processing device and a third information processing device, wherein the single piece of the designation information is associated with a segment between the second information processing device and the third information processing device.  However, determining security policies in such a fashion was well known in the art as evidenced by Jaber.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the circuitry is further configured to: transmit, to the second information processing device, selection criteria information that indicates a selection criteria for a selection of a single piece of the designation information; and receive, from the second information processing device, information that indicates the single piece of the designation information selected from a plurality of pieces of designation information received from a plurality of devices including the first information processing device and a third information processing device, wherein the single piece of the designation information is associated with a segment between the second information processing device and the third information processing device as provided by Jaber (see paragraph 74, security policy selected under predetermined criteria).  One of ordinary skill in the art would have recognized the benefit that managing policies in such a way would assist in reducing disadvantages associated with enforcing encryption policies (see Jaber, paragraph 4).

Response to Arguments
15.	In the remarks, the applicant has argued:
<Argument 1>
Kavi does not disclose the features of independent claim 1 because he does not disclose “transmit information regarding security of the first information processing device” as recited in claim 1.
<Argument 2>
Kavi does not disclose the features of independent claim 1 because he does not disclose “wherein the designation information is received in response to the transmission of the information regarding the security of the first information processing device” as recited in claim 1.
16.	In response to argument 1, Kavi does disclose the features as recited in claim 1.  The rejection cites paragraph 28, which shows that identification data is transmitted from devices to a controller.  This is seen to meet the limitation at hand as the identification data has a direct effect on how a particular device is secured.  Kavi, paragraph 28, further states that the identification data may contain various types of data that may be used to identify a device.  This data is clearly linked to the concept of fingerprinting a device, which device characteristics are used in classifying devices.  For example, Kavi, paragraph 30, states the use of pre-determined characteristics such as security requirements of the device, device type, etc.
17.	In response to argument 2, Kavi does disclose the features as recited in claim 1.  The rejection cites paragraph 33, which shows the communication of a device specific security policy to a device.  This is seen to meet the limitation at hand as the communication of the security policy is a direct result of the transmission of the identification data.  Kavi makes this cause and effect relationship clear.  For example, Kavi, paragraph 30, states that each identified device is classified and then a security policy is applied to it.

Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493